17‐996 
Zuniga‐Perez v. Sessions 
                                                                                             BIA 
                                                                                       Hochul, IJ 
                                                                                A 201 218 867/868 
                               UNITED STATES COURT OF APPEALS 
                                    FOR THE SECOND CIRCUIT  
                                                          
                                       August Term 2017 
                                                  
                     (Argued: May 16, 2018           Decided: July 25, 2018) 
                                                                 
                                       Docket No. 17‐996   
                                                                    
                                                  
                JUAN MARTIN ZUNIGA‐PEREZ AND ELDER HERNANDEZ‐OCAMPO,  
                       AKA Fabian Ruia‐Abarca, AKA Jose Hernandez, 
                                                  
                                                         Petitioners, 
                                                         
                                                  v. 
                                                    
                     JEFFERSON B. SESSIONS III, United States Attorney General,  
                                                    
                                                            Respondent.  
                                                                      
                             
                                ON PETITION FOR REVIEW FROM THE  
                                 BOARD OF IMMIGRATION APPEALS 
                                                                      
 
Before: 
                                   POOLER, WESLEY, and CHIN, Circuit Judges. 
                                                                          

                                              

       The Clerk of Court is respectfully directed to amend the caption to conform to 
the above.  
            Petition for review of a decision of the Board of Immigration 

Appeals affirming the immigration judgeʹs denial ‐‐ without a hearing ‐‐ of 

petitionersʹ motions to suppress evidence relating to their immigration status 

obtained by law enforcement agents during a nighttime search of their residence.  

Petitioners contend that, based on their affidavits submitted to the immigration 

judge, they were entitled to a suppression hearing.  We grant the petition for 

review and remand this matter to the Board of Immigration Appeals for further 

proceedings. 

            Petition GRANTED and case REMANDED. 

                                                          

                                ANNE E. DOEBLER, Buffalo, New York, for 
                                    Petitioners. 
 
                                MICHAEL C. HEYSE, Trial Attorney (Mary Jane 
                                    Candaux, Assistant Director, on the brief), 
                                    Office of Immigration Litigation, for Chad 
                                    A. Readler, Acting Assistant Attorney 
                                    General, Civil Division, U.S. Department of 
                                    Justice, Washington, District of Columbia, 
                                    for Respondent. 
                                                        

 

 

                                          ‐2‐ 
CHIN, Circuit Judge :      

             Petitioners Juan Martin Zuniga‐Perez and Elder Hernandez‐Ocampo 

seek review of a March 10, 2017, decision of the Board of Immigration Appeals 

(the ʺBIAʺ) affirming a February 24, 2016, decision of an immigration judge (the 

ʺIJʺ) denying ‐‐ without a hearing ‐‐ their motion to suppress evidence.  In re 

Zuniga‐Perez, Hernandez‐Ocampo, Nos. A 201 218 867/868 (B.I.A. Mar. 10, 2017), 

aff’g Nos. A 201 218 867/868 (Immig. Ct. Buffalo Feb. 24, 2016).  Petitioners, 

citizens of Mexico residing in upstate New York, were arrested during a search 

of their residence by law enforcement officers purportedly looking for a criminal 

suspect pursuant to a ʺfelony search warrant.ʺ   

             In removal proceedings before the IJ, both petitioners moved to 

suppress the evidence obtained during the search, arguing that the search 

violated the Fourth Amendment because it was conducted without a warrant, 

consent, or exigent circumstances, and, even assuming the existence of a warrant, 

the search exceeded its scope.  Although petitioners submitted affidavits in 

support of their motion, the IJ denied the motion, without holding a suppression 

hearing.  The question presented is whether the IJ should have held an 

evidentiary hearing in light of the evidence submitted by petitioners.  We hold 

                                         ‐3‐ 
that because petitioners made a sufficient showing of an egregious constitutional 

violation, they were entitled to a suppression hearing.   

                               STATEMENT OF THE CASE 

A.     The Search   

              The facts are drawn from the Form I‐213s submitted by the 

Department of Homeland Security (ʺDHSʺ) to initiate the removal proceedings 

and petitionersʹ affidavits in support of their motions to suppress.1  

              At 10:00 pm on September 4, 2011, New York State Police gained 

entry to petitionersʹ residence in Galen, New York, purportedly to execute a 

ʺfelony search warrant.ʺ  App. 135, 206.  The police entered the house while 

petitioners were asleep.  Many other police surrounded the house.  Petitioners 




                                              
1          A Form I‐213 is an ʺofficial recordʺ prepared by immigration officials when 
initially processing a person suspected of being in the United States without lawful 
permission.  See, e.g., Maldonado v. Holder, 763 F.3d 155, 158 n.1 (2d Cir. 2014) (quoting 
Bauge v. INS, 7 F.3d 1540, 1543 n.2 (10th Cir. 1993)).  A Form I‐213 is a public record 
ʺmade by public officials in the ordinary course of their duties, and accordingly 
evidence[s] strong indicia of reliability.ʺ  Felzcerek v. INS, 75 F.3d 112, 116 (2d Cir. 1996).  
A Form I‐213 is considered ʺpresumptively reliableʺ and admissible even absent the 
testimony of the officer who prepared it, unless ʺthe reliability of the form is somehow 
undermined.ʺ  Id. at 117; see also In re Ponce‐Hernandez, 22 I. & N. Dec. 784, 785 (B.I.A. 
1999) (ʺ[A]bsent any evidence that a Form I‐213 contains information that is incorrect or 
was obtained by coercion or duress, that document is inherently trustworthy and 
admissible as evidence to prove alienage or deportability.ʺ). 
                                              ‐4‐ 
ʺshared a rented roomʺ in the house and were awakened by the police knocking 

on the window and shining a flashlight into their room, ʺshouting, ʹopen the 

window.  Open the door.ʹʺ  App. 126 ¶ 1, 4; 196 ¶ 1, 4.  Petitioners did not open 

the door, nor did they give permission to the police to enter.  Petitioners learned 

later that another resident of the house, who lived in a different room, let the 

police in because, as he explained, ʺthe police gave him no choice.ʺ  App. 126 ¶ 3, 

196 ¶ 3.  

             The Form I‐213s provide the following explanation for the search:   

            Troopers . . . were executing a felony search warrant located at 
            [the house].  Information received by NYSP stated that a 
            possible fugitive from justice was located at this address and 
            in addition there were known Hispanic migrants residing at the 
            residence.  
             
App. 135, 206 (emphasis added).  The police were accompanied by two members 

of the United States Customs and Border Patrol who were allegedly brought 

along to provide ʺtranslation assistance.ʺ  App. 135, 206.  According to 

petitionersʹ affidavits, petitioners ʺstayed in [their] room as the police entered the 

house, until [the police] came to [their] room.ʺ  App. 126 ¶ 4, 196 ¶ 4.  The police 

then ʺrounded up everyone in the house and took [them] to the living room.ʺ  

App. 126 ¶ 5, 196 ¶ 5.  They asked if petitioners knew the fugitive.  Petitioners 

                                          ‐5‐ 
stated that they ʺknew him but that he was not thereʺ though he ʺused to live in 

the same room as [petitioners].ʺ  App. 126 ¶ 6, 196 ¶ 6.   

              One of the Border Patrol officers then asked petitioners if they ʺhad 

papers to be in the United States.ʺ  App. 126 ¶ 7, 196 ¶ 7.  Three of the residents 

(including petitioners) stated that they were citizens of Mexico and did not 

possess valid immigration documentation.  Border Patrol agents then arrested 

those three residents for violating Section 212(a)(6)(A)(i) of the Immigration and 

Nationality Act (ʺINAʺ), 8 U.S.C. § 1182(a)(6)(A)(i).2  Border Patrol agents 

allowed Hernandez‐Ocampo to get dressed.  As he did so, two officers with rifles 

ʺguardedʺ him.  App. 196 ¶ 7.  Zuniga‐Perez was taken into custody without an 

opportunity to change, although he was in shorts.  They then handcuffed 

petitioners.  The Border Patrol asked about petitionersʹ immigration status only 

after the police determined that the fugitive was not present.  

B.     The Proceeding Before the IJp 

              On September 5, 2011, DHS issued a Notice to Appear to both 

petitioners charging them with being removable pursuant to INA 

                                              
2          8 U.S.C. § 1182(a)(6)(A)(i) provides that ʺ[a]n alien present in the United States 
without being admitted or paroled, or who arrives in the United States at any time or 
place other than as designated by the Attorney General, is inadmissible.ʺ   
                                              ‐6‐ 
§ 212(a)(6)(A)(i).  Although they initially appeared pro se, they eventually 

obtained counsel.  On November 20, 2015, with the assistance of counsel, 

petitioners moved to suppress the two Form I‐213s and all evidence from the 

September 2011 raid and arrests.  Petitioners argued that the Border Patrol agents 

had no articulable suspicion to believe that petitioners had violated the law and 

that they conducted the search without a warrant, consent, or exigent 

circumstances.  Petitioners also alleged that the Border Patrol agents used the 

access obtained by the police as a pretext to search their residence, and that the 

search was conducted in violation of agency regulations requiring reasonable 

suspicion before stopping and seizing individuals.  Finally, petitioners argued 

that the search was racially motivated because the police conducted the search 

because they believed there were ʺknown Hispanic migrantsʺ at the residence.  

Petʹrsʹ Mot. to Suppress at 4‐5, In re Zuniga‐Perez, No. A 201 218 867 (Immig. Ct. 

Buffalo Nov. 20, 2015).  Petitioners requested an evidentiary hearing in the event 

the IJ did not grant their motion on the papers. 

             The IJ held a conference on December 7, 2015.  Counsel for 

petitioners raised the issue of the lack of a search warrant in the record, noting, ʺI 

donʹt have the search warrant.  I donʹt know if there was literally a search 

                                          ‐7‐ 
warrant or if it was an arrest warrant or what the state trooper[s] had.ʺ  App. 67.  

Counsel also voiced her concerns about the use of Border Patrol officers as 

interpreters: 

             [M]y concern is how the state police and the Border Patrol 
             interact.  So, the state police have independent interpreters 
             that they called telephonically when they need interpreters for 
             cases.  And in this particular case, they called the [B]order 
             [Patrol] to come act as translators.  But the Border Patrol donʹt 
             work for the New York State Police as translators.  So, my 
             argument, your honor, is that that is a pre‐textu[]al way that 
             theyʹre inviting the Border Patrol along because they believe 
             that theyʹre going to gain access to a location.  But thereʹs no 
             reasonable suspicion for that access, your honor.   
              
App. 67‐68.  Counsel also argued that ʺsimply because someone might be a 

migrant Hispanic farm worker doesnʹt necessarily mean that they lack 

status.ʺ  App. 69.3    

                      The IJ asked several questions of petitionersʹ counsel and DHS 

counsel, but no witnesses testified and no evidence was presented.  DHS 

had not yet responded to the suppression motion, and the matter was 

adjourned to give it an opportunity to do so.  DHS submitted a written 

response on December 22, 2015. 



                                              
3          In fact, one of the seven individuals interrogated by the agents was a U.S. citizen. 
                                                 ‐8‐ 
C.     The IJ Decision  

             On February 24, 2016, without any further proceedings, the IJ denied 

petitionersʹ motion to suppress in a written decision.  The IJ found that the 

evidence was not obtained 

            in violation of any provision of the U.S. Constitution or any 
            law or regulation of the United States.  Further, no agency 
            violations occurred that would warrant suppression of any 
            resulting evidence.  Further still, the instant motion is not 
            supported by any evidence and does not support a prima facie 
            showing to suppress evidence.   
             
App. 87.  The IJ did not address petitionersʹ request for an evidentiary hearing.   

             At a hearing on March 16, 2016, the IJ found petitioners removable 

and inadmissible pursuant to INA § 212(a)(6)(A)(i).   

D.     The Appeal to the BIA 

             Petitioners appealed the IJʹs decision to the BIA.  On March 10, 2017, 

the BIA affirmed the IJʹs decision.  In re Zuniga‐Perez, Hernandez‐Ocampo, Nos. A 

201 218 867/868 (B.I.A. Mar. 10, 2017).  The BIA concluded: 

             We affirm the Immigration Judgeʹs decision denying the 
             respondentsʹ motion to suppress evidence and ordering them 
             removed.  We discern no error in the Immigration Judgeʹs 
             finding that the search warrant executed by the New York 
             State Police was not conducted in a way that resulted in an 
             egregious violation of the respondentsʹ Fourth Amendment 

                                         ‐9‐ 
             rights.  As the Immigration Judge found, the respondentsʹ 
             affidavits do not allege, and there is no evidence to support a 
             claim, that law enforcement officials took any action that was 
             racially motivated or was taken because the respondents are 
             Hispanic in appearance or are migrant farm workers.  We are 
             unable to find evidence that the CBP officials engaged in an 
             egregious violation of the Fourth Amendment such that the 
             manner in which the respondents were questioned would be 
             considered fundamentally unfair.  There is no evidence that 
             physical force was used or that the respondents were 
             threatened or mistreated in any way.  The respondents offer 
             no compelling basis for departing from the general principle 
             that the exclusionary rule does not apply to removal 
             proceedings.   
              
             Although the respondents argue that an evidentiary hearing 
             should be held, a hearing is unnecessary because, even 
             accepting the respondentsʹ affidavits as true, the actions of the 
             government were not ʺegregious,ʺ and thus their claim does 
             not set forth a prima facie case for suppression.   
              
App. 4 (citations omitted).  This petition for review followed. 

                                   DISCUSSION 

             This Court reviews the agencyʹs factual findings for substantial 

evidence, see 8 U.S.C. § 1252(b)(4)(B), and legal conclusions de novo.  See Almeida‐

Amaral v. Gonzales, 461 F.3d 231, 233‐34 (2d Cir. 2006).  Generally, credibility 

questions in deportation proceedings are treated as questions of fact subject to 

the substantial evidence standard.  See Gao v. Sessions, 891 F.3d 67, 76 (2d Cir. 


                                         ‐10‐ 
2018); Singh v. Mukasey, 553 F.3d 207, 212‐13 (2d Cir. 2009).  ʺCredibility 

determinations that are based on the IJʹs analysis of testimony, as opposed to 

demeanor, are granted less deference.ʺ  Gao v. Bd. of Immigration Appeals, 482 F.3d 

122, 127 (2d Cir. 2007).  And where the question is whether a petitioner is entitled 

to an evidentiary hearing, the agency must accept the allegations in the proffered 

affidavits as true.  See Maldonado v. Holder, 763 F.3d 155, 160‐62 (2d Cir. 2014). 

A.    Applicable Law 

      1.     General Constitutional Principles 

             The Constitution protects both citizens and non‐citizens.  Under the 

Fifth Amendment, an alien is entitled to due process of law in deportation 

proceedings.  Reno v. Flores, 507 U.S. 292, 306 (1993); Singh, 553 F.3d at 214 (ʺIt is 

well established that the Fifth Amendment affords aliens due process of law 

during deportation proceedings.ʺ); Felzcerek v. INS, 75 F.3d 112, 115 (2d Cir. 1996) 

(same).  Specifically, ʺthe Fifth Amendment protects aliens in deportation 

proceedings from procedures that transgress the fundamental notions of ʹfair 

playʹ that animate the Fifth Amendment.ʺ  Rajah v. Mukasey, 544 F.3d 427, 441 (2d 

Cir. 2008) (quoting Montilla v. INS, 926 F.2d 162, 164 (2d Cir. 1991)).  Fourth 

Amendment protections also extend to non‐citizens.  See INS v. Lopez‐Mendoza, 

                                          ‐11‐ 
468 U.S. 1032, 1046 (1984) (noting that it is ʺ[i]mportant . . . to protect the Fourth 

Amendment rights of all personsʺ); Cotzojay v. Holder, 725 F.3d 172, 181 (2d Cir. 

2013) (ʺ[I]t is uncontroversial that the Fourth Amendment applies to aliens and 

citizens alike.ʺ).   

               Several Fourth and Fifth Amendment principles are implicated in 

this case.  First, ʺin the absence of consent or exigent circumstances . . . [the Court 

has] consistently held that the entry into a home to conduct a search or make an 

arrest is unreasonable under the Fourth Amendment unless done pursuant to a 

warrant.ʺ  Cotzojay, 725 F.3d at 181 (quoting Steagald v. United States, 451 U.S. 204, 

211 (1981)).  The Fourth Amendment reaches its ʺzenith in the home,ʺ because at 

its core the Amendment safeguards ʺʹthe right of a man to retreat into his own 

home and there be free from unreasonable governmental intrusion.ʹʺ  Id. (quoting 

Payton v. New York, 445 U.S. 573, 589‐90 (1980)).   

               Second, even where a warrant has been issued, law enforcement 

agents are bound by its terms: ʺbecause a warrant generally authorizes no more 

than what it expressly provides, to act unreasonably beyond the terms of a 

warrant is akin to acting without a warrant at all.ʺ  Simon v. City of N.Y., 893 F.3d 

83, 94 (2d Cir. 2018).  Search and arrest warrants impose different limitations.  

                                          ‐12‐ 
For search warrants, ʺ[w]e look directly to the text of the search warrant to 

determine the permissible scope of an authorized search.ʺ  United States v. 

Bershchansky, 788 F.3d 102, 111 (2d Cir. 2015).  The warrant must ʺdescribe with 

particularity the place to be searched and the items to be seizedʺ ‐‐ a requirement 

that ʺprotects individuals from ʹexploratory rummagingʹ not supported by 

probable cause.ʺ  Id. at 110‐11 (quoting United States v. Galpin, 720 F.3d 436, 445 

(2d Cir. 2013)).  By contrast, an arrest warrant ʺimplicitly carries with it the 

limited authority to enter a dwelling in which the suspect lives when there is 

reason to believe the suspect is within.ʺ  United States v. Bohannon, 824 F.3d 242, 

249 (2d Cir. 2016) (quoting Payton, 445 U.S. at 603).   

             When executing an arrest warrant in a residence, officers may 

conduct a ʺproperly limited protective sweep,ʺ United States v. Hassock, 631 F.3d 

79, 85 (2d Cir. 2011) (quoting Maryland v. Buie, 494 U.S. 325, 337 (1990)), but they 

must ʺsupply specific and articulable facts warranting a reasonably prudent 

officer to believe that an individual posing a danger is lurking in an area to be 

swept,ʺ id. at 86.  Moreover, ʺsuch a protective sweep, aimed at protecting the 

arresting officers, . . . is nevertheless not a full search of the premises, but may 

extend only to a cursory inspection of those spaces where a person may be 

                                          ‐13‐ 
foundʺ and ʺlasts no longer than is necessary to dispel the reasonable suspicion 

of danger and in any event no longer than it takes to complete the arrest and 

depart the premises.ʺ  United States v. Delva, 858 F.3d 135, 149 (2d Cir. 2017) 

(quoting Buie, 494 U.S. at 335‐36).   

             Third, if an individual is lawfully detained during the execution of a 

search warrant, officers are not required to have ʺindependent reasonable 

suspicion in order to question [an individual] concerning [his or her] 

immigration status.ʺ  Muehler v. Mena, 544 U.S. 93, 100 (2005); see id. at 95‐96 

(upholding detention and questioning of individual present in home, where 

search warrant ʺauthorized a broad search of the house and premises for, among 

other things, deadly weapons and evidence of gang membershipʺ).  At the same 

time, a seizure may become unlawful if an individualʹs ʺdetention [is] prolonged 

by the questioning,ʺ id. at 101, and the ʺFourth Amendment does provide 

protection against random or gratuitous questioning related to an individualʹs 

immigration status,ʺ Rajah, 544 F.3d at 441.   

             Fourth, ʺ[s]tatements made during a custodial interrogation are 

generally inadmissible unless a suspect has first been advised of his or her rightsʺ 

under the Fifth Amendment pursuant to Miranda v. Arizona, 384 U.S. 436 (1966).  

                                         ‐14‐ 
United States v. Faux, 828 F.3d 130, 134 (2d Cir. 2016).4  Determining whether an 

individual is in custody is ʺan objective inquiry that asks (1) ʹwhether a 

reasonable person would have thought he was free to leave the police encounter 

at issueʹ and (2) whether ʹa reasonable person would have understood his 

freedom of action to have been curtailed to a degree associated with formal 

arrest.ʹʺ  Id. (quoting United States v. Newton, 369 F.3d 659, 672 (2d Cir. 2004)).  

                      Finally, a search may not be based on ʺraceʺ or other improper 

consideration.  Cotzojay, 725 F.3d at 180.  As the Supreme Court has made 

abundantly clear, stopping and interrogating people based solely on race or 

ethnicity violates the Fourth Amendment.  See United States v. Brignoni‐Ponce, 422 

U.S. 873, 885‐86 (1975) (because ʺMexican ancestry . . . alone [does not] justify . . . 

a reasonable belief that [petitioners] were aliens,ʺ stopping and detaining a 

person based solely on Mexican ancestry violates the Fourth Amendment). 

                       



                                              
4      Muehler only addressed the petitionerʹs Fourth Amendment rights and did not 
discuss any rights she may have had under Miranda.  See 544 U.S. at 98‐102.  To the 
extent that the officersʹ questioning here fell outside the permissible bounds laid out by 
the Supreme Court in Muehler, however, we think Miranda warnings were arguably 
required.  We leave the resolution of that question to the agency in the first instance, 
following an evidentiary hearing.  
                                                 ‐15‐ 
      2.     Application of the Exclusionary Rule to Removal Proceedings 

             While the exclusionary rule does not usually apply to civil 

deportation proceedings, the exclusion of evidence is appropriate where there 

are ʺegregious violations of Fourth Amendment or other liberties that might 

transgress notions of fundamental fairness.ʺ  Lopez‐Mendoza, 468 U.S. at 1050; see 

also Maldonado, 763 F.3d at 159.  This Court has interpreted Lopez‐Mendoza to hold 

that the exclusion of evidence is warranted if the record shows either (1) ʺan 

egregious violation that was fundamentally unfairʺ or (2) a violation, which 

ʺregardless of its egregiousness or unfairness . . .  undermined the reliability of 

the evidence in dispute.ʺ  Almeida‐Amaral, 461 F.3d at 235. 

             Petitioners rely only on the first category, an ʺegregious violation 

that was fundamentally unfair.ʺ  Id.  We use ʺa flexible case‐by‐case approachʺ to 

determine whether a seizure is the result of an egregious violation of 

constitutional rights.  Cotzojay, 725 F.3d at 182 (citation omitted).  

             We have identified two non‐exclusive inquiries to aid the 

determination of whether an ʺegregious violationʺ of constitutional rights has 

occurred.  Id. at 180.  First, ʺthe egregiousness of a constitutional violation cannot 

be gauged solely on the basis of the validity (or invalidity) of the stop, but must 

                                          ‐16‐ 
also be based on the characteristics and severity of the offending conduct.ʺ  

Almeida‐Amaral, 461 F.3d at 235.  Second, a seizure may be an egregious violation, 

even when it is not ʺespecially severe,ʺ if the seizure was ʺbased on race (or some 

other grossly improper consideration).ʺ  Cotzojay, 725 F.3d at 180 (quoting 

Almeida‐Amaral, 461 F.3d at 235).  Factors we consider include ʺwhether the 

violation was intentional; whether the seizure was ʹgross or unreasonableʹ and 

without plausible legal ground; whether the invasion involved ʹthreats, 

coercion[,] physical abuseʹ or ʹunreasonable shows of forceʹ; and whether the 

seizure or arrest was based on race or ethnicity.ʺ  Id. at 182 (quoting Oliva‐Ramos 

v. Att’y Gen. of U.S., 694 F.3d 259, 279 (3d Cir. 2012)).  We have also observed that 

ʺʹegregiousʹ by definition is very bad indeed, and that the Supreme Court 

contemplated only such abuses as ʹtransgress notions of fundamental fairness.ʹʺ  

Maldonado, 763 F.3d at 159 (quoting Lopez‐Mendoza, 468 U.S. at 1050).  

             The pre‐dawn raid of a home without a warrant, consent, or 

reasonable suspicion is one example of an egregious violation.  See Cotzojay, 725 

F.3d at 183; see also Lopez‐Mendoza, 468 U.S. at 1051 n.5 (discussing BIA precedent 

where suppression was warranted in ʺa night‐time warrantless entry into the 

aliensʹ residenceʺ); Lopez‐Rodriguez v. Mukasey, 536 F.3d 1012, 1018‐19 (9th Cir. 

                                         ‐17‐ 
2008) (holding that warrantless search of home without consent or exigent 

circumstances is egregious violation of the Fourth Amendment).  We have also 

suggested that ʺsome degree of physical threat or forcible contactʺ may be a basis 

for finding an egregious Fourth Amendment violation.  Cotzojay, 725 F.3d at 182.  

And a seizure ʺbased on race (or some other grossly improper consideration)ʺ 

may constitute an egregious violation.  Id. at 180 (quoting Almeida‐Amaral, 461 

F.3d at 235).   

              A petitioner seeking to suppress evidence in a removal proceeding 

initially bears the burden of coming forward with proof ʺestablishing a prima 

facie case.ʺ  Matter of Barcenas, 19 I. & N. Dec. 609, 611 (B.I.A. 1988) (quoting 

Matter of Burgos, 15 I. & N. Dec. 278, 279 (B.I.A. 1975)); accord Cotzojay, 725 F.3d at 

178.  A petitioner must first provide an affidavit that, taken as true, ʺcould 

support a basis for excluding the evidence.ʺ  Cotzojay, 725 F.3d at 178 (emphasis 

added) (citation omitted); accord Maldonado, 763 F.3d at 162.  If the affidavit is 

sufficient, the petitioner is entitled to ʺan opportunity to confirm those 

allegations in an evidentiary hearing.ʺ  Maldonado, 763 F.3d at 162.  Once a 

petitioner makes out a prima facie case, the burden shifts to the Government ʺto 

show why the evidence in question should be admitted.ʺ  Cotzojay, 725 F.3d at 

                                          ‐18‐ 
178.  In deciding whether the burden shifts, the evidence and facts alleged must 

be viewed ʺmost favorably to [the] petitioner.ʺ  Almeida‐Amaral, 461 F.3d at 237. 

B.      Application 

            Viewing the facts set forth in the affidavits and Form I‐213s in the 

light most favorable to petitioners, see Almeida‐Amaral, 461 F.3d at 237; Cotzojay, 

725 F.3d at 178, we conclude that petitioners made a sufficient showing of an 

egregious constitutional violation to warrant an evidentiary hearing: those facts 

could support a basis for excluding the evidence.  Cotzojay, 725 F.3d at 178. 

              First, the facts set forth in the Form I‐213s and affidavits, if true, 

show that the troopers and Border Patrol agents went to the house because they 

were looking for ʺknown Hispanic migrants.ʺ  The forms say as much.  Even 

assuming the suspected presence of a fugitive was a reason for the search, the 

forms suggest that the presence of ʺknown Hispanic migrantsʺ was also a 

purpose.  The forms do not, however, identify any specific or articulable facts to 

believe that anyone in the house ‐‐ other than the suspected fugitive ‐‐ had 

committed a crime.  Moreover, petitionersʹ affidavits establish that they were 

questioned only after the troopers had determined that the suspected fugitive 

was not present; the Government has offered no explanation as to why the 

                                          ‐19‐ 
agents decided at that point to ask petitioners about their country of citizenship 

and immigration status ‐‐ other than that the agents were looking for ʺHispanic 

migrants.ʺ  Hence, petitioners presented substantial evidence that the search was 

improperly based on race.  See Almeida‐Amaral, 461 F.3d at 235.   

              Second, although the Government relies on the existence of a 

ʺfelony search warrant,ʺ petitioners have raised fair questions as to whether a 

warrant existed and, if so, whether the search exceeded its scope.  Moreover, 

petitionersʹ affidavits, taken as true, establish that neither consent nor exigent 

circumstances existed to justify a warrantless search. 

             DHS did not provide a copy of the warrant.  The Form I‐213s refer 

only to a ʺfelony search warrant,ʺ without specifying where and when it was 

issued, and without revealing its terms and scope.  The Form I‐213s seem to 

suggest that the warrant was issued in part because of the suspected presence of 

ʺknown Hispanic migrantsʺ in the residence.  If that is the case, we have serious 

doubts as to the sufficiency of the application for the warrant.  And it is unclear 

why, if the purpose was to apprehend a fugitive, a ʺfelony search warrantʺ was 

issued rather than an arrest warrant.  Petitioners have also raised a fair question 

as to whether the real purpose of the search was not to locate a fugitive but to 

                                         ‐20‐ 
apprehend ʺknown Hispanic migrants.ʺ  The state troopers were accompanied by 

not one, but two Border Patrol agents.  While the Form I‐213s state that the 

agents were present to provide ʺtranslation assistance,ʺ it seems odd that the 

state troopers did not have their own interpreters and instead imposed on two 

agents from another, federal, law enforcement agency to provide translation 

services for one suspected fugitive.  These facts support the notion that law 

enforcement was targeting Hispanic migrant workers from the start.     

            Moreover, even assuming the state troopers had a warrant, fair 

questions exist as to whether the interrogation exceeded its scope.  Of course, this 

inquiry is made all the more difficult because the warrant has not been made 

available to examine.  If, as the Government asserts, the warrant authorized a 

search of the home to apprehend a fugitive, once the law enforcement agents 

ascertained that the fugitive was not present, their mission was complete, and 

any subsequent questioning was arguably beyond the scope of the warrant.  A 

fair question exists as to whether the agents had any proper basis under the 

warrant to question petitioners about their immigration status.  Fair questions 

also exist as to whether petitioners were in custody when they were interrogated 

and whether the questioning was conducted in coercive circumstances.  

                                        ‐21‐ 
Petitioners have attested to the fact they were rounded up by and questioned in 

the presence of police officers, and Hernandez‐Ocampo attested that he was 

guarded by armed officers.  These facts certainly suggest that petitioners did not 

feel free to leave the premises during the questioning. 

             As to consent to enter the home, petitioners aver in their affidavits 

that they did not consent to the search ‐‐ they were asleep in their room, they 

never opened the door to law enforcement officers, and the resident who opened 

the door did so apparently because he had ʺno choice.ʺ  These facts are similar to 

those set forth in the affidavit in Cotzojay, a case in which the IJ held a 

suppression hearing.  725 F.3d at 175.  There, petitioner stated in his affidavit that 

he was asleep in his bedroom and awakened by officers at 4 A.M. knocking on 

his window and yelling, ʺPolice! Open up.ʺ  Id.  He saw the officers escort 

another resident out of the house, and then saw his sister‐in‐law close and lock 

the front door.  Id.  He then stayed in his room, and as a result did not know how 

or when the officers re‐gained entry to the house.  Id.  The officer re‐entered the 

house, however, and arrested petitioner.  Id. at 174.  The IJ ʺheld a suppression 

hearing based on a ʹpreliminary ruling that [petitionerʹs] affidavit alone 




                                          ‐22‐ 
constituted prima facie evidenceʹ sufficient to entitle [petitioner] to a hearing.ʺ  

Id. at 175.   

                 Third, petitioners presented sufficient evidence that, if credited, 

would show the agents engaged in severe conduct.  This was a nighttime raid of 

a home, perhaps without a warrant or consent, and with a showing of physical 

force ‐‐ knocking on windows, shining flashlights into a bedroom, the 

surrounding of the house by police officers, armed with rifles, and the rounding 

up of seven residents.  See Maldonado, 763 F.3d at 160 (ʺThe affidavit in Cotzojay 

satisfied this test [for a suppression hearing] because it averred facts that were 

appalling under any standard: a ʹdeliberate, nighttime, warrantless entry into an 

individualʹs home without consent and in the absence of exigent circumstances.ʹʺ 

(quoting Cotzojay, 725 F.3d at 183)).  Moreover, again, petitioners have presented 

evidence to suggest that the search was pretextual in the sense that the actual 

target was not a fugitive from justice but Hispanic migrant workers, and that 

race was a factor.  

                 The Government insists on appeal that ʺnothing in the record 

provides the requisite egregious circumstances as to the officersʹ conduct 

necessary to mandate application of the exclusionary rule.ʺ  Br. for Respʹt at 7.  

                                            ‐23‐ 
The BIA and the IJ concluded that petitioners presented ʺno evidenceʺ that the 

law enforcement actions were motivated by race.  App. 4; see App. 87.  We 

disagree.  In fact, the Form I‐213s on their face suggest that law enforcement 

searched the house at least in part because ʺthere were known Hispanic 

migrantsʺ believed to be present.  The involvement of Border Patrol agents and 

the circumstances described in petitionersʹ affidavits also support the assertion 

that the agents were acting based at least in part on race.   

             The Supreme Court has recognized that, ʺ[a]s a general rule, it is not 

a crime for a removable alien to remain present in the United States.ʺ  Arizona v 

United States, 567 U.S. 387, 407 (2012) (citing Lopez‐Mendoza, 468 U.S. at 1038).  ʺIf 

the police stop someone based on nothing more than possible removability, the 

usual predicate for an arrest is absent.ʺ  Id.  Here, there is no evidence in the 

record of any illegal activity on the part of petitioners, and on this record a 

reasonable fact‐finder could conclude that they were targeted merely because 

they appeared to be Hispanic migrants.  But being an Hispanic migrant is not a 

crime.  See Brignoni‐Ponce, 422 U.S. at 885‐86 (ʺMexican ancestry . . . alone [does 

not] justify . . . a reasonable belief that [petitioners] were aliens.ʺ).  Allowing law 

enforcement officers to target people based solely on characteristics such as 

                                          ‐24‐ 
ethnicity or national origin is to ʺcondone ethnic harassment.ʺ  Maldonado, 763 

F.3d at 172 (Lynch, J., dissenting).  Indeed, ʺ[i]mmigration enforcement that is 

based not on individualized suspicion but on ethnic generalizations teeters on 

the verge of ʹthe ugly abyss of racism.ʹʺ  Id. at 174 (quoting Korematsu v. United 

States, 323 U.S. 214, 233 (1944) (Murphy, J., dissenting), abrogated by Trump v. 

Hawaii, 138 S. Ct. 2392, 2423 (2018)).   

             In the end, there may be legitimate, non‐discriminatory reasons for 

the officersʹ actions here, and there may be specific and articulable reasons ‐‐ 

beyond the mere presence of ʺknown Hispanic migrantsʺ ‐‐ for their belief that a 

crime had been committed.  But those reasons are not apparent from this record, 

and there was more than ample reason for an evidentiary hearing.   

             Accordingly, we hold that petitioners made a sufficient showing to 

warrant a suppression hearing.   

                                    CONCLUSION 

             For the reasons set forth above, the petition is GRANTED and the 

case is REMANDED to the BIA for proceedings not inconsistent with this 

opinion. 




                                            ‐25‐